

115 HR 6585 IH: Camp Lejeune Family Member Protection Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6585IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Cartwright (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide for recovery by members of the Armed Forces for
			 certain acts or omissions by the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Camp Lejeune Family Member Protection Act. 2.Recovery by members of the Armed Forces for certain acts or omissions by the United States (a)In generalChapter 171 of title 28, United States Code, is amended by adding at the end the following:
				
					2681.Recovery by members of the military or naval forces of the United States for certain acts or
			 omissions
 (a)In generalA claim may be brought against the United States under this chapter for damages relating to the personal injury or death of a member of the Armed Forces of the United States arising out of a negligent or wrongful act or omission by a person acting within the scope of the office or employment of that person by or at the direction of the Government of the United States, whether inside or outside the United States, where the claim arises out of a violation of the environmental laws of the United States or a violation of the environmental laws of any state or municipality.
 (b)Exception for combatant activitiesThis section does not apply to any claim arising out of the combatant activities of the Armed Forces during time of armed conflict.
 (c)Application of certain rulesFor purposes of claims brought under this section— (1)subsections (j) and (k) of section 2680 do not apply;
 (2)in the case of an act or omission under this Act, the law of the place where the act or omission occurred shall be deemed to be the law of the place of domicile of the plaintiff; and (3)such a claim shall not preclude recovery on behalf of a spouse or child of a member of the Armed Forces.
							.
 (b)Clerical amendmentThe table of sections for chapter 171 of title 28, United States Code, is amended by adding at the end the following:
				
					
						2681. Recovery by members of the military or naval forces of the United States for certain acts or
			 omissions..
 (c)ApplicationThis Act and the amendments made by this Act shall apply in the case of any pending action brought not earlier than 3 years prior to the date of enactment of this Act and any action commenced after the date of enactment of this Act.
			